EXHIBIT 10.1
MADISON PARK, L.L.C.
30 East 71st #1A
New York, NY 10021
(212) 717-0520
(212) 717-4263
as of October 1, 2008
CONFIDENTIAL
EZCORP, Inc.
1901 Capital Parkway
Austin, TX 78746
Gentlemen:
The purpose of this letter is to set forth the agreement and understanding as of
October 1, 2008, between EZCORP, Inc. (“EZCORP”) and Madison Park, L.L.C.
(“Madison Park”) regarding advisory services to be rendered by Madison Park to
EZCORP (the “Agreement”).

  1.   EZCORP hereby engages Madison Park to provide advisory services related
to EZCORP’s business and long term strategic plan, as modified by EZCORP from
time to time, including but not limited to the following:

  (a)   Identifying, evaluating and negotiating potential acquisitions and
strategic alliances;     (b)   Assessing operating and strategic objectives
including new business development;     (c)   Advising on investor relations and
relations with investment bankers, securities analysts and other members of the
financial services industry;     (d)   Assisting in international business
development and strategic investment opportunities that complement EZCORP’s
business lines and strategic objectives;     (e)   Analyzing financial condition
and results of operations, evaluating strengths and weaknesses of financial
performance and recommending measures to improve performance;     (f)   Advising
on dividend policy and corporate transactions such as stock repurchases, splits,
recapitalizations and restructuring;     (g)   Providing briefings on business
strategy to the Board of Directors from time to time as appropriate; and     (h)
  Performing such other services as agreed between EZCORP and Madison Park.

  2.   Madison Park hereby accepts the engagement described in paragraph 1
above. As compensation for its services, EZCORP agrees to pay Madison Park an
annual retainer fee of $2,400,000, payable in $200,000 monthly installments (the
“Retainer”).

 



--------------------------------------------------------------------------------



 



  3.   The term of Madison Park’s engagement shall extend from October 1, 2008,
through September 30, 2009. The Agreement shall terminate on September 30, 2009,
unless terminated earlier as provided for herein. Paragraph 6 herein shall
survive any termination or expiration of this Agreement.     4.   EZCORP shall
reimburse Madison Park for its out-of-pocket travel and entertainment expenses
incurred in order to render the services contemplated to be provided by Madison
Park pursuant to this Agreement. Any other expenses must be agreed to by EZCORP
in advance. The expenses shall be documented in a similar manner applicable to
EZCORP’s executive officers and paid by EZCORP within 30 days after receipt by
EZCORP of a detailed invoice including supporting documentation.     5.   Either
party may terminate this Agreement with or without cause upon 30 days written
notice to the other party.     6.   Indemnification.

  (a)   EZCORP agrees to indemnify and hold harmless Madison Park, its
affiliates, the respective officers, directors, employees, consultants,
associates and agents of Madison Park and its affiliates, and any person
controlling Madison Park or any of its affiliates within the meaning of either
Sections 15 of the Securities Act of 1933 or Section 9 of the Securities
Exchange Act of 1934 (each an “indemnified person”) in connection with this
engagement from and against all claims, costs, expenses, liabilities, losses and
damages (or actions in respect thereof) related to or arising out of this
engagement or Madison Park’s connection therewith; provided, however, that
EZCORP shall not be responsible for any claims, costs, expenses, liabilities,
losses or damages of an indemnified person to the extent that it is finally
determined by a court or other tribunal of competent jurisdiction that they
resulted primarily from actions taken or omitted to be taken by such indemnified
person due to such indemnified person’s recklessness, willful misconduct or bad
faith or that they arose primarily out of or were based primarily upon any
untrue statement or omission made (i) in any document or writing in reliance
upon and in conformity with information furnished to EZCORP by such indemnified
person for use in such document or writing or (ii) in any document in connection
with the engagement without the prior approval of EZCORP.     (b)   If any
action or proceeding, including, but not limited to, any governmental
investigation, shall be brought or asserted against an indemnified person in
respect of which indemnity shall be sought from EZCORP, such indemnified person
shall promptly notify EZCORP in writing of an indemnified person’s knowledge of
such claim, action or proceedings, and EZCORP shall assume the defense thereof,
including, but not limited to, the employment of counsel reasonably satisfactory
to such indemnified person and the payment of all fees and disbursements of such
counsel and all other expenses related to such actions or proceeding. Such
indemnified person shall have the right to employ separate counsel in any such
action or proceeding to participate in defense thereof, but the fees and
expenses of such separate counsel shall be at the expense of such indemnified
person unless (i) EZCORP has agreed to pay such fees and expenses or (ii) EZCORP
shall have failed to timely assume the defense of such actions or proceeding, to
employ counsel reasonably satisfactory to such indemnified person in any such
action or proceeding and if requested by such indemnified person, to confirm in
writing that it is obligated to indemnify such indemnified person against all
claims, costs, expenses, liabilities, losses and damages related to or arising
out of such action or proceeding in accordance with this agreement or
(iii) counsel shall determine that there is or could reasonably be expected to
be a conflict of interest by reason of having common counsel in any action or
proceeding, in which case, if such indemnified person

 



--------------------------------------------------------------------------------



 



      notifies EZCORP in writing that it elects to employ separate counsel at
the expense of EZCORP, EZCORP shall not have the right to assume the defense of
such action or proceeding on behalf of any such indemnified person, it being
understood, however, that EZCORP shall not, in connection with any one such
action or proceeding or separate but substantially similar or related actions or
proceedings in the same jurisdiction arising out of the same general allegations
or circumstances, be liable for the reasonable fees and expenses of more than
one separate firm of attorneys (together with appropriate local counsel) at any
time for such indemnified person, which firm shall be designated in writing by
such indemnified person. EZCORP shall not be liable for any settlement of any
such action or proceeding effected without EZCORP’s written consent, which
should not be unreasonably withheld. If settled with EZCORP’s prior written
consent or if there be a final and nonappealable judgment for the plaintiff in
any such action or proceeding, EZCORP agrees to indemnify and hold harmless such
indemnified person from and against any loss or liability to the extent stated
above by reason of such settlement or judgment.     (c)   If for any reason the
indemnification provided herein is unavailable to an indemnified person under
paragraph 6(b) above in respect of any claims, costs, expenses, liabilities,
losses or damages referred to therein or if such indemnification shall be
insufficient to hold such indemnified person harmless from all such claims,
costs, expenses, liabilities, losses or damages, then EZCORP, in lieu of
indemnifying such indemnified person shall contribute to the amount paid or
payable by such indemnified person as a result of such claims, costs, expenses,
liabilities, losses or damages, (i) in such proportion as is appropriate to
reflect the relative benefits received by EZCORP on the one hand and such
indemnified person on the other hand or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
but also the relative fault of EZCORP, on the one hand, and such indemnified
person, on the other, as well as any other relevant equitable consideration. The
amount paid or payable by a party as a result of the claims, costs, expenses,
liabilities, losses or damages, referred to above shall be deemed to include,
subject to the limitations set forth in paragraph 6(b) any legal or other fees
or expenses reasonably incurred by such party in connection with investigating
or defending any action or claim. Notwithstanding the provisions herein, Madison
Park shall not be required to contribute any amount in excess of the amount of
fees received by Madison Park under this Agreement.

  7.   The terms of this Agreement and the advice provided under this Agreement
shall not be disclosed by either party without the express written consent of
the other party, except (i) any EZCORP regulatory filing, (ii) a court
proceeding, or (iii) as required by law.     8.   This Agreement shall be
governed by the laws of the State of New York.     9.   The obligations under
this Agreement may be assigned by Madison Park on written notice to EZCORP. Such
written notice must be delivered to EZCORP at least 30 calendar days prior to
the effective date of any such assignment.     10.   This Agreement constitutes
the entire agreement of the parties hereto with respect to all matters
contemplated hereby and supersedes all previous agreements and understandings
among them concerning such matters. No statements or agreements, oral or
written, made prior to or at the signing hereof, shall vary, waive or modify the
written terms hereof.

* * * * *

 



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth the understanding and agreement between
Madison Park and EZCORP, please so indicate in the space provided below for this
purpose, whereupon this letter shall constitute a binding agreement.

            MADISON PARK, L.L.C.
           /s/ Virginia D. Dodson       By: Virginia D. Dodson      Title:  
Vice President     

AGREED AND ACCEPTED ON THIS 29th DAY OF September, 2008 and effective as of
October 1, 2008.
EZCORP, INC.

     
     /s/ Daniel N. Tonissen
 
By: Daniel N. Tonissen
   
Title: Sr. Vice President and CFO
   

 